Citation Nr: 1455406	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-36 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO is the Agency of Original Jurisdiction (AOJ).  In the February 2010 rating decision, the AOJ denied an increased rating for the Veteran's left knee disability.  In the May 2013 rating decision, the AOJ denied service connection for sleep apnea and a stroke.  

The Board denied this appeal as to the left knee rating issue in a November 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the November 2013 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Left Knee Rating Issue

In the September 2014 JMR, the Parties agreed that VA had not met its duty to assist the Veteran in substantiating his claim by providing an adequate medical examination.  Specifically, they agreed that the January 2010 and January 2011 examinations provided by VA were inadequate because the examiners did not report any results for testing for pain on passive motion or indicate whether any testing was performed under weight-bearing or non-weight-bearing modes.  

The parties also agreed that the January 2010 and January 2011 VA opinions were inadequate because the examiners failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups.  

As to the January 2010 examination, the Parties noted that examiner had not provided findings as to additional loss of range of motion of the left knee due to pain or weakness, or as to functional loss during flare-ups.  With regard to the January 2011 VA examination report, the Parties indicated that although the Veteran complained about weekly flare-ups, the examiner did not opine on additional limitation during flare-ups.  

The Parties agreed that, on remand, the Veteran should be provided with an adequate examination.  A remand to the AOJ is therefore necessary to complete this development.  

Service Connection - Sleep Apnea and Stroke

The AOJ denied service connection for sleep apnea and for stroke in a May 2013 rating decision.  In June 2013, the AOJ received a notice of disagreement with that decision.  There is no indication in the claims file that the AOJ has issued a statement of the case (SOC), resolved the appeal, or that the Veteran has withdrawn his NOD.  Hence, on remand, the AOJ must furnish an SOC to the Veteran and his representative on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish an SOC to the Veteran and his representative in response to his June 2013 NOD with the May 2013 denial of service connection for sleep apnea.  Return this matter to the Board only if the appeal is not resolved and the Veteran timely perfects his appeal to the Board.  

2.  Furnish an SOC to the Veteran and his representative in response to his June 2013 NOD with the May 2013 denial of service connection for stroke.  Return this matter to the Board only if the appeal is not resolved and the Veteran timely perfects his appeal to the Board

3.  Ensure that the Veteran is scheduled for a VA compensation and pension examination of his left knee.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  This case has been returned to VA from the Veterans Court because of inadequate examinations in 2010 and 2011.  Consistent with the action by the Court, in addition to any other findings or opinions required in a VA compensation and pension knee examination, the examiner must pay particular attention to the following:  

(a)  The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with comparison to the range of motion of the opposite undamaged joint.  

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  

4.  This is complex remand back from the Veterans Court.  The AOJ must review the examination report in light of this Remand.  If the report is deficient, the AOJ must take immediate corrective action.  

5.  Then, readjudicate the claim of entitlement to a higher rating for the Veteran's left knee disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



